ORDER
DONALD L. IVERS, Chief Judge:
Rule 1(c) of the Court’s Rules of Admission and Practice (Rules) provides for referring cases under those Rules to a standing panel if the Court decides to establish such a panel on a rotating or permanent basis. Because the Court finds that there is a need to have consistency and continuity, and to utilize most effectively its expertise, in the handling and resolution of disciplinary cases coming before the Court under the Rules, it has established a Standing Panel on Admission and Discipline (the Standing Panel), which will consist of three judges of the Court determined on a rotating basis and serving for substantial, staggered terms. In light of the foregoing, it is
ORDERED that the Standing Panel will consist of Chief Judge Ivers and Judges Greene and Kasold, effective immediately.